Citation Nr: 1044804	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  08-13 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial compensable evaluation for pleural 
scarring, left lung, status post pneumothorax, chemical 
pleurodesis, and thoracoscopic wedge resection (referred to 
hereinafter as "left lung disability") for the period from 
December 1, 2006, to July 25, 2010.

3.  Entitlement to an initial compensable evaluation for a left 
lung disability for the period beginning July 26, 2010.

4.  Entitlement to an initial disability evaluation in excess of 
10 percent for residuals of a left ankle sprain.


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from May 1993 to November 2006.  Prior to this, he served 
in the United Stated Naval Reserve Officers Training Corps Marine 
Corps Option.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision from the VA Regional 
Office (RO) in St. Petersburg, Florida.

The issues of entitlement to an initial compensable disability 
evaluation for a left lung disability for the period from 
December 1, 2006, to July 25, 2010, and entitlement to an initial 
disability evaluation in excess of 10 percent for residuals of a 
left ankle sprain are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran has a 
bilateral hearing loss disability as defined by VA regulations.

2.  The evidence of record does not show that the Veteran's left 
lung disability for the period beginning July 26, 2010, has 
manifested forced expiratory volume in one second (FEV-1) of 71 
to 80 percent of the predicted value, a ratio of FEV-1 to forced 
vital capacity (FVC) ratio (FEV-1/FVC) of 71 to 80 percent of the 
predicted value, or diffusion capacity of the lung for carbon 
monoxide by the single breath method (DLCO (SB)) of 66 to 80 
percent of the predicted value.


	(CONTINUED ON NEXT PAGE)


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.385 (2010).

2.  The criteria for an initial compensable disability evaluation 
for a left lung disability for the period beginning July 26, 2010 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.97, Diagnostic Code 6845 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and a duty to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).



In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

The Veteran is a participant in the Benefits Delivery at 
Discharge Program (BDD Program.  As part of this program, he was 
provided with documentation regarding the evidence required to 
establish service connection, the evidence not of record 
necessary to substantiate the service connection issues raised in 
his claim, his and VA's respective duties for obtaining evidence, 
and how VA determines disability ratings and effective dates if 
service connection is granted in October 2006, prior to his 
separation from service the following month.  This documentation 
fully addressed all notice elements and was supplied well in 
advance of the AOJ's initial adjudication of the claim in March 
2007.  The Board therefore finds that VA's duty to notify has 
been satisfied.

Pursuant to the duty to assist, VA is required to aid the Veteran 
in the procurement of service treatment records and other 
pertinent treatment records, whether or not they are in Federal 
custody, as well as provide a medical examination and/or medical 
opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records as well 
as the private treatment records he identified.  A VA 
audiological examination was afforded to him in November 2006, 
and a VA respiratory examination was afforded to him in July 
2010.  Significantly, the Veteran has not identified, and the 
record does not indicate, any additional existing evidence 
necessary for a fair adjudication of the claim that has not been 
obtained.  The Board therefore finds that all necessary 
development has been accomplished, and no further action is 
required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

As both the duty to notify and the duty to assist have been 
fulfilled, appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

The Veteran seeks service connection for bilateral hearing loss.  
He contends this disability is shown by the decline in his 
hearing "baselines" and is due to noise exposure from jet 
engines in his positions as a pilot and on the flight deck and 
flight line during service.

Service connection may be established in several ways, including 
on a direct basis and on a presumptive basis.  Direct service 
connection means that the facts establish that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  To establish direct service connection for a 
disability, there generally must be (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

As an alternative to establishing the second and third prongs in 
Hickson, direct service connection also may be established if the 
evidence of record reveals that the Veteran currently has a 
disability that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Continuity of symptomatology may be established if a Veteran can 
demonstrate (1) that a condition was "noted" during service, 
(2) evidence of post-service continuity of the same 
symptomatology, and (3) medical, or in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96.

Direct service connection further may be established for any 
disease diagnosed after discharge when all the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  The absence of documented hearing loss in service 
thus is not fatal to a service connection claim for such 
disability.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); 
Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).

Presumptive service connection means that a disease will be 
considered to have been incurred in or aggravated by service even 
though there is no evidence of such disease during service.  
38 C.F.R. §§ 3.307(a); 3.309.  Service connection is presumed 
where a Veteran served 90 days or more and manifested a chronic 
disease, such as an organic disease of the nervous system like 
sensorineural hearing loss, to a compensable degree within one 
year from the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3); 3.309(a).  However, this 
presumption may be rebutted by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307(d), 3.309(a).

The Board must assess the probative value of all the evidence, 
including medical evidence.  The weight and credibility of 
evidence may be discounted "in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Board must account for evidence which it 
finds to be persuasive or unpersuasive and provide reasons for 
rejecting any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994), Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The benefit of the doubt is given to the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  
As such, the Veteran prevails when the evidence supports his 
claim or is in relative equipoise but does not prevail when the 
preponderance of the evidence is against the claim.  Id.


Normal hearing is from 0 to 20 decibels, while higher threshold 
levels indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  For VA purposes, impaired hearing is 
considered a disability when:  (i) the pure tone threshold in any 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater, (2) the pure tone thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater, or (iii) speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

The Veteran's DD-214 reveals that his military occupational 
specialty (MOS) was pilot for 4 years, landing signal officer for 
8 years and 11 months, and weapons and tactics instructor for 7 
years and 7 months.  It also reveals that he was awarded the Air 
Medal - Strike/Flight and the Air Medal - Individual Action.

Service treatment records do not reveal that the Veteran 
complained of, sought treatment for, or was diagnosed with 
bilateral hearing loss.  Rather, these records reveal that he 
denied hearing loss in April 1990, July 1990, February 1992, 
January 1994, September 1994, September 1995, September 1998, 
August 1999, September 2000, March 2001, June 2001, September 
2001, September 2002, August 2003, October 2003, January 2004, 
September 2004, and September 2005.  They also reveal that 
audiological testing was conducted in April 1990, February 1992, 
January 1994, September 1994, September 1995, September 1996, 
September 1997, September 1998, August 1999, September 2000, 
December 2000, March 2001, June 2001, October 2001, September 
2002, August 2003, January 2004, September 2004, and September 
2005.  At none of these times were any of the pure tone 
thresholds in the frequencies between 500 and 4000 Hertz 40 
decibels or greater.  The pure tone thresholds in three or more 
of these frequencies also never was 26 decibels or greater.  
However, significant threshold shifts consistent with noise 
exposure were noted in September 2005.

The Veteran was afforded a VA audiological examination in 
November 2006, immediately prior to his separation.  Pure tone 
thresholds were not found to be 40 decibels or greater in any of 
the frequencies between 500 and 4000 Hertz.  They also were not 
found to be 26 decibels or greater for at least three of these 
frequencies.  Speech recognition scores on the Maryland CNC Word 
List were not less than 94 percent in either ear.  The examiner 
concluded that the Veteran's hearing was normal.

In light of the above, the Board finds that entitlement to 
service connection for bilateral hearing loss is not warranted.  
Audiological testing conducted in September 2005 documented 
significant threshold shifts in the Veteran's hearing.  It 
therefore is conceded that his hearing diminished during service.  
However, the evidence does not reflect that the Veteran's 
diminished hearing has reached the point of constituting a 
bilateral hearing loss disability for VA purposes.  None of the 
audiological tests performed during service reflected pure tone 
thresholds satisfying the criteria in 38 C.F.R. § 3.385.  Neither 
did the VA audiological examination performed in November 2006 
immediately prior to the Veteran's separation.  This examination 
further did not reflect speech recognition scores satisfying the 
criteria in 38 C.F.R. § 3.385.  Congress has specifically limited 
entitlement to service-connected benefits to cases where there is 
a current disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).

The preponderance of the evidence therefore is against the 
Veteran's entitlement to service connection for bilateral hearing 
loss.  As such, the doctrine of reasonable doubt is not 
applicable.  The Board points out, however, that the Veteran may 
file an application to reopen his claim if his hearing diminishes 
further in the future.

III.  Higher Evaluation

The Veteran seeks an initial compensable disability evaluation 
for his left lung disability for the period beginning July 26, 
2010.  He contends that this disability is more severe than 
contemplated by a noncompensable rating because he has symptoms 
commensurate with "pain or discomfort on exertion."  These 
include his left lung being glued to his rib cage, his lung 
capacity not being what it used to be, having to take shallow 
breaths because deep breaths cause discomfort, experiencing 
periodic sharp pains or "catches" on the left side of his 
chest, having reduced physical ability, such as the ability to 
run any distance, and having his daily life choices affected.  
With respect to this latter point, the Veteran notes that he has 
been advised to discontinue scuba diving and that future surgery 
would be complicated by the inability to moved his glued left 
lung aside.

Disability evaluations are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  Separate 
Diagnostic Codes identify various disabilities and the criteria 
for specific ratings for the disabilities.  The percentage 
ratings represent as far as practicably can be determined the 
average impairment in earning capacity due to a service-connected 
disability.  38 U.S.C.A. § 1155.  The evaluation assigned is 
determined by comparing the extent to which a Veteran's service-
connected disability impairs his ability to function under the 
ordinary conditions of daily life, as demonstrated by the 
Veteran's symptomatology, with the schedule of ratings.  Id.; 
38 C.F.R. § 4.10; see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Disabilities must be reviewed in relation to their 
history.  38 C.F.R. § 4.1.  Examination reports must be 
interpreted, and if necessary reconciled, into a consistent 
picture so that the evaluation rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2.  If two 
disability evaluations are potentially applicable, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
However, any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When an appeal arises from an initially assigned rating, as is 
the case here, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The benefit of the doubt is given to the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  As such, the Veteran prevails when the evidence 
supports his claim or is in relative equipoise but does not 
prevail when the preponderance of the evidence is against the 
claim.  Id.

The Veteran's service-connected left lung disability currently is 
rated by analogy to chronic pleural effusion or fibrosis under 
38 C.F.R. § 4.97, Diagnostic Code 6845.  This disability, along 
with the disabilities addressed in Diagnostic Codes 6840 to 6844, 
is rated pursuant to the General Rating Formula for Restrictive 
Lung Disease (General Rating Formula).  The General Rating 
Formula provides for a 10 percent disability rating when either:  
(i) forced expiratory volume in one second (FEV-1) is 71 to 80 
percent of the predicted value, (ii) the FEV-1 to forced vital 
capacity (FVC) ratio (FEV-1/FVC) is 71 to 80 percent of the 
predicted value, or (iii) diffusion capacity of the lung for 
carbon monoxide by the single breath method (DLCO (SB)) is 66 to 
80 percent of the predicted value.  A 30 percent disability 
rating is warranted when either:  (i) FEV-1 is 56 to 70 percent 
of the predicted value, (ii) FEV-1/FVC is 56 to 70 percent of the 
predicted value, or (iii) DLCO (SB) is 56 to 65 percent of the 
predicted value.  A 60 percent disability rating is merited when 
either:  (i) FEV-1 is 40 to 55 percent of the predicted value, 
(ii) the FEV-1/FVC is 40 to 55 percent of the predicted value, 
(iii) DLCO (SB) is 40 to 55 percent of the predicted value, or 
(iv) maximum oxygen consumption is 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  The maximum disability rating of 100 
percent requires either:  (i) a FEV-1 of less than 40 percent of 
the predicted value, (ii) a FEV-1/FVC of less than 40 percent of 
the predicted value, (iii) a DLCO (SB) of less than 40 percent of 
the predicted value, (iv) a maximum exercise capacity of less 
than 15 ml/kg/min in oxygen consumption (with cardiac or 
respiratory limitation), (v) cor pulmonale (right heart failure), 
(vi) right ventricular hypertrophy, (vii) pulmonary hypertension 
(shown by Echo or cardiac catheterization), (viii) an episode or 
episodes of acute respiratory failure, or (ix) a requirement of 
outpatient oxygen therapy.  In the alternative to this formula, 
the Veteran's primary disorder may be rated.

The Notes after the General Rating Formula provide further rating 
guidance.  Note 1 mandates that a 100 percent disability rating 
be assigned for pleurisy with emphysema, with or without 
pleurocutaneous fistula, until resolved.  Note 2 prescribes a 100 
percent disability rating from the date of hospital admission 
until three months from the first day of the month after hospital 
discharge for episodes of total spontaneous pneumothorax.  Note 3 
of the General Rating Formula authorizes the assignment of a 20 
percent disability rating for gunshot wounds of the pleural 
cavity when a bullet or missile is retained in lung or there is 
"pain or discomfort on exertion," scattered rales, or some 
limitation of excursion of the diaphragm or of lower chest 
expansion.

On July 26, 2010, the Veteran was afforded a VA respiratory 
examination.  He reported no respiratory complaints.  Rather, he 
stated that he is not limited in walking or climbing stairs and 
exercises on a regular basis.  He then stated that he is able to 
pass all physical tests that are necessary to maintain his flying 
status.  In this regard, the Veteran denied that his left lung 
disability caused him any impairment in his full-time position as 
a pilot for FedEx.  Pulmonary function testing showed a FEV-1 of 
102 percent of the Veteran's predicted value.  His FVC was 
normal, as was his FEV-1/FVC ratio.  His DLCO (SB) was 98 percent 
of the predicted value.  The Veteran's respirations were regular.  
As such, the examiner concluded that the Veteran had no 
functional limitations as a result of his left lung disability.

In light of this examination, the Board finds that an initial 
compensable disability evaluation for a left lung disability is 
not warranted for the period beginning July 26, 2010.  There is 
no evidence that the Veteran satisfies any of the General Rating 
Formula criteria for even the lowest compensable disability 
rating of 10 percent during this timeframe.  His FEV-1 was 102 
percent of the predicted value, far better than the 71 to 80 
percent of the predicted value required for such a rating.  His 
FEV-1/FVC ratio, being normal, also was far better than the 
required 71 to 80 percent of the predicted value.  At 98 percent 
of the predicted value, his DLCO (SB) further was much higher 
than the required 66 to 80 percent of the predicted value.  It 
follows from the Veteran's failure to satisfy these criteria for 
a 10 percent disability rating that he also has failed to satisfy 
the criteria for a disability rating in excess of 10 percent.

Additionally, the Board notes that the Veteran's left lung 
disability stemmed from his recurring pneumothorax.  Pneumothorax 
entails significant lung restriction.  The General Rating 
Formula, because it addresses restrictive lung diseases, 
therefore encompasses the Veteran's primary disorder.  In this 
case, then, there is no alternative to use of this formula.

There further is no evidence that any the Notes following the 
General Rating Formula affect this case.  Pleurisy has not been 
mentioned in relation to the Veteran, rendering Note 1 
inapposite.  Note 2 is irrelevant because he has not suffered an 
episode of total spontaneous pneumothorax at any point between 
July 26, 2010, and the present.  Finally, Note 3 is not pertinent 
because the Veteran's left lung disability is not the result of 
gunshot wounds to his pleural cavity.

Finally, the Board notes that the objective evidence of record 
outweighs the Veteran's subjective complaints regarding his 
symptomatology.  Although he cites his left lung being glued to 
his rib cage as a shortcoming, a letter written by Dr. J.N., a 
private physician, in October 2003 to the Veteran's military 
physician indicates that adherence of his lung to the chest wall 
is desirable.  The Veteran also reports impaired lung capacity, 
altered breathing, sharp pains or "catches, reduced physical 
ability, and an impact on his daily life choices, but the 
examiner who conducted his July 26, 2010, VA respiratory 
examination concluded that he had no functional limitations as a 
result of his left lung disability.  In any event, none of these 
symptoms are found in the General Rating Formula.  VA generally 
must consider only the applicable rating criteria to evaluate a 
disability.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

The Board accordingly finds that the preponderance of the 
evidence is against the Veteran's entitlement to an initial 
compensable disability evaluation for a left lung disability at 
any point during the period beginning July 26, 2010, to present.  
Therefore, the benefit of the doubt rule does not apply during 
this timeframe, and staged ratings are not warranted therein.

IV.  Extraschedular Consideration

The above determination continuing the Veteran's initial 
noncompensable disability evaluation for his left lung disability 
for the period beginning July 26, 2010, is based on application 
of pertinent provisions of the VA's Schedule for Rating 
Disabilities.  The Board notes that there is no indication that 
referral is warranted for consideration of the assignment of an 
evaluation for this disability during this timeframe on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b).

Recently, the Court clarified the analytical steps necessary to 
determine whether referral for such consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of 
whether the evidence presents such an exceptional disability 
picture that the available applicable schedular rating criteria 
are inadequate because they do not contemplate the Veteran's 
level of disability and symptomatology first must be made by the 
RO or Board.  If the rating criteria are inadequate, the RO or 
Board must proceed to determine whether the Veteran's exceptional 
disability picture exhibits other related factors such as marked 
interference with employment or frequent periods of 
hospitalization.  If such related factors are exhibited, then 
referral must be made to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
extraschedular consideration.

There has been no showing that the Veteran's left lung disability 
picture could not be contemplated adequately by the applicable 
schedular rating criteria discussed above.  The Veteran's 
symptoms, which together show his level of disability, were 
evaluated using these criteria and associated statutes, 
regulations, and caselaw.  Higher evaluations are provided for, 
but, as has been explained above, are not warranted in this case.

Given that the applicable schedular rating criteria are adequate, 
the Board finds that the Veteran does not manifest an exceptional 
left lung disability picture.  Discussion of whether he exhibits 
factors such as marked interference with employment or frequent 
periods of hospitalization related to an exceptional left lung 
disability picture therefore is unnecessary.  Further, referral 
for consideration of the assignment of a disability evaluation on 
an extraschedular basis is not warranted.  See Thun, 22 Vet. App. 
at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).



ORDER

Service connection for bilateral hearing loss is denied.

An initial compensable evaluation for a left lung disability for 
the period beginning July 26, 2010, is denied.


REMAND

The issues of the Veteran's entitlement to an initial compensable 
disability evaluation for a left lung disability for the period 
from December 1, 2006, to July 25, 2010, and entitlement to an 
initial disability evaluation in excess of 10 percent for 
residuals of a left ankle sprain unfortunately must be remanded.  
Although the Board sincerely regrets the delay this will cause, 
adjudication cannot proceed without further development.


I.  Left Lung Disability

As noted above, VA's duty to assist the Veteran in developing his 
claim includes making reasonable efforts to help him procure 
pertinent treatment records, whether or not they are in Federal 
custody.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).

In November 2006, immediately prior to his separation, the 
Veteran underwent a VA general medical examination.  The report 
for this examination has been associated with the claims file.  
It briefly discusses the Veteran's left lung disability.  A 
January 16, 2007, addendum to this report also has been 
associated with the claims file.  It reveals that pulmonary 
function testing was performed on January 5, 2007, references an 
"attached report," and interprets that results of this report 
as showing "minimal obstructive lung defect with mild response 
to bronchodilators."  However, no such report is currently 
before the Board.  In Bell v. Derwinski, 2 Vet. App. 611 (1992), 
the Court held that VA has constructive notice of VA generated 
documents that could reasonably be expected to be part of the 
record, and that such documents are thus part of the record 
before the Secretary and the Board even where they are not 
actually before the adjudicating body.  The report regarding the 
Veteran's January 5, 2007, pulmonary function testing results 
must be requested on remand for this reason.  This report also 
must be requested on remand to allow for a proper evaluation of 
whether the "minimal obstructive lung defect with mild response 
to bronchodilators" merits a compensable initial evaluation for 
the period from December 1, 2006, to July 25, 2010, under the 
General Rating Formula.   


II.  Residuals of Left Ankle Sprain

When a Veteran timely files a notice of disagreement (NOD) with 
an adverse decision of the AOJ regarding his claim, VA shall 
prepare a statement of the case (SOC).  38 U.S.C.A. § 7105(d)(1).  
If no SOC addressing the issue in disagreement is prepared, the 
Board shall remand the matter to the RO for issuance of a SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).

The RO granted service connection and assigned an initial 10 
percent disability evaluation effective December 1, 2006, for 
residuals of a left ankle sprain in a May 2007 rating decision.  
In his August 2007 NOD, the Veteran disagreed with this 
evaluation.  To date, however, the RO has not issued a SOC 
addressing this issue.  A remand is thus necessary so that one 
may be prepared.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his 
representative, if any, with a SOC 
regarding his disagreement with the 
initial 10 percent disability evaluation 
for his residuals of a left ankle sprain.  
The SOC must contain the information 
required by 38 U.S.C.A. § 7105(d)(1) and 
38 C.F.R. § 19.29.  It also must indicate 
that this issue shall be returned to the 
Board if, and only if, a timely 
substantive appeal is filed.

2.  Attempt to obtain and associate with 
the claims file the report regarding the 
Veteran's January 5, 2007, VA pulmonary 
function testing results.  All efforts 
undertaken in this regard must be 
documented in the claims file.  If no 
report exists, the claims file also shall 
be documented accordingly.

3.  Review the claims file and undertake 
any additional development indicated.  
This shall include obtaining and 
associating with the claims file, after 
securing any necessary proper 
authorization, additional pertinent 
records identified by the Veteran during 
the course of this remand.

4.  Finally, readjudicate the issue of the 
Veteran's entitlement to an initial 
compensable disability evaluation for a 
left lung disability for the period from 
December 1, 2006, to July 25, 2010.  If 
the benefit sought on appeal is not 
granted, the Veteran and his 
representative, if any, shall be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




							[Continued on Next Page]
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


